        Case: 1:21-cv-00220-TMP Doc #: 1 Filed: 01/28/21 1 of 4. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

FAYZA PANNO,                                )       Case No.:
                                            )
               Plaintiff,                   )       JUDGE:
                                            )
       -v-                                  )       DEFENDANTS’ NOTICE OF
                                            )       REMOVAL
CLEVELAND METROPARKS, et al.,               )
                                            )
               Defendants.                  )


       Defendants Board of Park Commissioners of the Cleveland Metropolitan Park District

(“Board”) incorrectly identified as Cleveland Metroparks, Don Sylvis (“Sylvis”) and Katherine

Dolan (“Dolan”), pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, seek removal of this action

and states as follows:

       1.      On December 21, 2020, Plaintiff commenced a civil action against Defendants in

the Cuyahoga County Court of Common Pleas Civil Division, Case No. CV-20-941784. A true

and accurate copy of the Complaint is attached hereto as Exhibit A.

       2.      On December 31, 2020, Defendant Dolan received service of process of the original

Summons and Complaint via Certified Mail.        Defendants CM and Sylvis received service of

process on January 4, 2020. Defendant David Fenske has not yet been served. A copy of the

Cuyahoga Clerk of Court’s Docket showing service upon Defendant Dolan on December 31, 2020

is attached as Exhibit B.

       3.      Plaintiff’s Complaint alleges claims of (1) violations of 42 U.S.C. Section 1983;

(2) violations of 42 U.S.C. Section 1985; (3) deprivations of due process under the Fifth and
        Case: 1:21-cv-00220-TMP Doc #: 1 Filed: 01/28/21 2 of 4. PageID #: 2




Fourteenth Amendments of the United States Constitution; (4) deprivations of equal protection

under the Fifth and Fourteenth Amendments of the United States Constitution; (5) violations of

Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185(a) and/or O.R.C. Chapter

4117; (6) civil conspiracy; (7) disparate treatment based on race and sex; (8) breach of settlement

agreement; (9) malicious prosecution; (10) abuse of lawful process; and (11) intentional infliction

of emotional distress. (See Exhibit A).

       4.      This Court has original jurisdiction over the federal claims in this civil action

pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction over the remaining state claims in this

action pursuant to 28 U.S.C. § 1367. Accordingly, Plaintiff’s Complaint is properly removable to

this Court pursuant to 28 U.S.C. § 1441(a).

       5.      This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) in that it is

filed within thirty (30) days of Defendant Dolan’s receipt of the Summons and Complaint on

December 31, 2020.

       6.      Venue is proper in the United States District Court for the Northern District of Ohio

under 28 U.S.C. § 1446(a) because this action is currently pending in Cuyahoga County, which is

located within the Northern District of Ohio, Eastern Division.

       7.      Defendants are filing a Notice of Filing Notice of Removal in Cuyahoga County

Court of Common Pleas Civil Division contemporaneously with the filing of this Notice of

Removal, as required by 28 U.S.C. § 1446(d). A true and correct copy of Defendants’ Notice of

Filing Notice of Removal is attached hereto as Exhibit C.

       8.      Defendants will provide prompt written notice to Plaintiff that Defendants have

filed this Notice of Removal in accordance with 28 U.S.C. § 1446(d).



                                                 2
        Case: 1:21-cv-00220-TMP Doc #: 1 Filed: 01/28/21 3 of 4. PageID #: 3




       9.      Defendants respectfully request that this Notice effect removal of the above-

captioned case from the Cuyahoga County Court of Common Pleas Civil Division to this Court.

       10.     All parties who are properly joined and served have consented to the removal of

this action pursuant to 28 U.S.C. Section § 1446. Specifically, Defendant David Fenske has not

yet been served. Defendant Fraternal Order of Police, Ohio Labor Council, Inc., (“FOP”) served

on January 4, 2021, is not properly joined in this suit. A party is improperly/fraudulently joined

when no colorable cause of action exists against it. As demonstrated in the Motion to Dismiss filed

by FOP on January 19, 2021 (a copy of which is attached as Exhibit D), Plaintiff has not and

cannot state a viable cause of action against FOP because the Ohio State Employment Relations

Board (“SERB”) has exclusive jurisdiction over Plaintiff’s claims and therefore neither the state

court, nor this Court, has subject matter jurisdiction over Plaintiff’s claims against FOP and it

therefore is improperly/fraudulently joined as a party in Plaintiff’s Complaint.

                                              Respectfully submitted,

                                              ZASHIN & RICH CO., L.P.A.

                                              s/ Stephen S. Zashin
                                              Stephen S. Zashin (0064557)
                                              ssz@zrlaw.com
                                              Lisa A. Kainec (0061551)
                                              lak@zrlaw.com
                                              950 Main Ave., 4th Floor
                                              Cleveland, Ohio 44113
                                              Tel.: (216) 696-4441
                                              Fax: (216) 696-1618

                                              Attorneys for Defendants,
                                              BOARD OF PARK COMMISSIONERS
                                              OF THE CLEVELAND METROPOLITAN PARK
                                              DISTRICT, DON SYLVIS and KATHERINE
                                              DOLAN



                                                 3
        Case: 1:21-cv-00220-TMP Doc #: 1 Filed: 01/28/21 4 of 4. PageID #: 4




                                 CERTIFICATE OF SERVICE

       I certify that on January 28, 2021 a copy of the foregoing document was filed with the

Court’s electronic filing system and will be served upon all parties via the Court’s electronic filing

system. In addition, I also certify that I caused the foregoing document to be served via email on

January 28, 2021, to counsel for Plaintiff at the following email address:

Charles A. Bakula
charlesbakula@aim.com

and to counsel for Defendant FOP at the following email addresses:

Joel D. Glasser
Jglasser@fopohio.org
Kay Cremeans
kcremeans@fopohio.org



                                               Respectfully submitted,

                                               ZASHIN & RICH CO., L.P.A.

                                               s/ Stephen S. Zashin
                                               Stephen S. Zashin (0064557)

                                               One of the Attorneys for Defendants,
                                               BOARD OF PARK COMMISSIONERS
                                               OF THE CLEVELAND METROPOLITAN PARK
                                               DISTRICT, DON SYLVIS and KATHERINE
                                               DOLAN




                                                  4
